NOT DESIGNATED FOR PUBLICATION

                                          Nos. 122,112
                                               122,113

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                  JUSTIN WESLEY COKELEY,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed September 4, 2020.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., ATCHESON and BRUNS, JJ.


       PER CURIAM: Justin Wesley Cokeley appeals the trial court's decision to revoke
his probation in two criminal cases: 18 CR 2100 and 18 CR 2878. We consolidated these
cases on appeal and granted Cokeley's motion for summary disposition under Supreme
Court Rule 7.041A (2020 Kan. S. Ct. R. 47). The State responded to the motion for
summary disposition and asked us to affirm the trial court's judgment. Finding no error,
we affirm.


       In October 2018, Cokeley pleaded guilty to aggravated battery in case No. 18 CR
2100. At the sentencing hearing for that case, Cokeley pleaded guilty in another case—18

                                                 1
CR 2878—to two counts of aggravated assault and one count of criminal possession of
weapon. The trial court followed the terms of the parties' plea agreements in both cases
and sentenced Cokeley as follows:


       • No. 18 CR 2100: 24-month presumptive probation term, with an underlying
          25 months in prison and 12 months of postrelease supervision; and
       • No. 18 CR 2878: 29 months in prison and 12 months' postrelease supervision.


       The trial court granted Cokeley a dispositional departure of 24 months' probation
in 18 CR 2878. In granting the departure, the trial court found that Cokeley suffered from
mental health and addiction issues, but he was willing to engage in treatment.


       Cokeley later violated his probation. At an evidentiary hearing in October 2019,
the State presented evidence showing Cokeley twice battered his mother in August 2019
and also committed various technical violations—failure to notify his probation officer of
negative police contact; to provide proof of drug and alcohol treatment; to obtain
employment; and to provide negative urine analyses. The State—joined by the
representing probation officer—moved to revoke Cokeley's probation in both underlying
cases. Cokeley's defense counsel elicited testimony suggesting Cokeley's mother was
confused as to what occurred each time her son attacked her and claimed that the State
presented insufficient evidence to establish that Cokeley harmed his mother. And, thus,
Cokeley asked that the trial court impose an intermediate sanction rather than impose his
underlying sentences. Alternatively, Cokeley asked that the trial court modify his
sentences to allow for a reduced prison term. The trial court rejected Cokeley's
insufficiency claim and denied his motion to modify. After finding Cokeley violated the
terms of his probation and committed new crimes, the trial court imposed Cokeley's
underlying prison sentences. As for its decision to revoke Cokeley's probation in 18 CR
2100, the trial court also found that Cokeley's and the community's interests were best


                                             2
served by revoking his probation and the nature of Cokeley's new crimes—as well as his
lengthy criminal history—evidenced a public safety concern. Cokeley timely appeals.


       On appeal, Cokeley contends that the trial court abused its discretion by imposing
his underlying sentences after acknowledging that his mental health issues contributed to
some of his conduct. Although the trial court noted that Cokeley had mental health issues
before revoking his probation, we are not persuaded that the trial court's decision was an
abuse of discretion.


       Once a probation violation has occurred, the trial court has the discretion to revoke
a defendant's probation. See State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231
(2008). The trial court abuses its discretion if it bases its decision on legal or factual
errors or if no reasonable person would agree with its decision. State v. Ballou, 310 Kan.
591, 615, 448 P.3d 479 (2019). Because he does not allege factual or legal error, Cokeley
bears the burden to show that no reasonable person would agree with the trial court's
decision. See 310 Kan. at 615; State v. Rojas-Marceleno, 295 Kan. 525, 531, 285 P.3d
361 (2012) (party asserting abuse bears burden of showing abuse occurred).


       Cokeley committed his probation violations in August 2019. So the 2019 version
of the statute applies here. See State v. Kurtz, 51 Kan. App. 2d 50, 56, 340 P.3d 509
(2014) (holding that the law in effect on the date of the probation violation controls, "not
the law that existed when the defendant committed the underlying crime . . . , nor the law
in effect when the probation hearing occurred"). Under K.S.A. 2019 Supp. 22-
3716(c)(7)(A)-(C), a trial court may revoke a defendant's probation when, as here, the
trial court sets forth particularized findings regarding public safety or a defendant's
personal welfare; probation was granted as a dispositional departure; or the defendant
commits a new crime. All three statutory subsections apply here.




                                               3
       Under these facts, we find nothing unreasonable about the trial court's decision to
revoke Cokeley's probation and impose his original prison sentences when Cokeley
committed new crimes including domestic violence battery against his mother,
committed several technical violations, and had a long history of committing serious
criminal acts. Additionally, Cokeley was granted probation in 18 CR 2878 as the result of
a dispositional departure. See K.S.A. 2019 Supp. 22-3716(c)(7)(B); State v. Coleman,
311 Kan. 332, 337, 460 P.3d 828 (2020). Because Cokeley's crime of conviction was
committed after July 1, 2017, the trial court was not required to impose intermediate
sanctions before revoking his probation. Thus, we conclude that the trial court did not
abuse its discretion when it imposed Cokeley's original sentences upon revoking his
probation.


       Affirmed.




                                             4